Dear Mayor Riggins:
We received your request for an opinion regarding a proposed lease between the Town and a private individual.  The Town would like to lease a parking lot located in the middle of the business district from the owner for a ten year period.  The Town would pay a nominal, approximately $200 per month, rent.  The lease will include that the Town pave the lot at its costs.  In turn, the parking lot will be open at all times to the public.
A municipality is authorized to exercise any power and perform any function necessary for the management of its affairs. Specifically, a municipality may enter into a lease agreement, as a lessee, for a public purpose.  See La.R.S. 33:361 and Attorney General Opinion No. 93-585.
Article 7, Section 14 of the Louisiana Constitution of 1974 prohibits the loan or donation of public funds or property.  As such, we recommend that the Town obtain an appraisal of the value of the improvements to the lot, taking into account, of course, the depreciation of such over the term of the lease, to ensure that the rental payments are commensurate with the value of the improvements to the parking lot.  Assuming that the costs and benefits are commensurate, it is our opinion that the Town of Vinton may enter into such a lease agreement.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG:crt
DATE RECEIVED: August 15, 2001
DATE RELEASED: October 4, 2001